99 F.3d 1146
78 A.F.T.R.2d (RIA) 96-6997, 96-2 USTC  P 50,594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Scott R. PHILIPS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70113.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Scott R. Philips appeals pro se from a decision of the tax court upholding the Commissioner of Internal Revenue's deficiency determinations and additions to tax for tax years 1987 through 1991.  In his petition and amended petitions for a redetermination of the deficiencies, Philips set forth no facts to support his claim of error in the deficiency determinations and advanced only frivolous legal arguments, including that he was not a taxpayer, that his wages are not taxable under the Internal Revenue Code, and that the income tax violates the Sixteenth Amendment because it is an "indirect" excise tax.


3
We affirm the tax court's decision for the reasons set forth in its Memorandum Findings of Fact and Opinion filed November 14, 1995.  Philips' assertion on appeal that he was denied due process due to bias by both the Internal Revenue Service and the tax court is not supported by the record.


4
We DENY the Commissioner's motion for imposition of sanctions on appeal pursuant to Fed.R.App.P. 38.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Philips' request for oral argument is denied